FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                         August 22, 2018
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
ONG VUE,

      Plaintiff - Appellant,

v.                                                         No. 18-6101
                                                   (D.C. No. 5:18-CV-00366-HE)
FRANK X. HENKE, Oklahoma Board of                          (W.D. Okla.)
Corrections Member; ERNEST E.
HAYNES, Oklahoma Board of Corrections
Member; MICHAEL W. ROACH,
Oklahoma Board of Corrections Member;
DIANNE B. OWENS, Oklahoma Board of
Corrections Member; ADAM LUCK,
Oklahoma Board of Corrections Member;
JOHN HOLDER, Oklahoma Board of
Corrections Member; KEVIN J. GROSS,
Oklahoma Board of Corrections Member;
DELYNN FUDGE, Executive Director,
Oklahoma Pardon and Parole Board;
THOMAS C. GILLERT, Chairperson of
the Pardon and Parole Board; ROBERT
MACY, Pardon and Parole Board Member;
C. ALLEN McCALL, Pardon and Parole
Board Member; MICHAEL STEELE,
Pardon and Parole Board Member;
ROBERTA FULLERTON, Pardon and
Parole Board Member; MELISSA L.
BLANTON, Pardon and Parole Staff
Attorney,

      Defendants - Appellees.
                      _________________________________

                               ORDER AND JUDGMENT*

      *
        After examining the brief and appellate record, this panel has determined
unanimously that oral argument wouldn’t materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
                        _________________________________

Before BACHARACH, MURPHY, and MORITZ, Circuit Judges.
                 _________________________________

      Proceeding pro se,1 Ong Vue appeals from the district court’s order dismissing

his 42 U.S.C. § 1983 action. We affirm.

      In 1998, an Oklahoma jury convicted Vue of one count of first-degree murder

and two counts of shooting with intent to kill. He received a life sentence for the

murder conviction and two 20-year sentences for the shooting-with-intent-to-kill

convictions.

      In April 2018, Vue filed this § 1983 action. He alleged that the Oklahoma

Pardon and Parole Board (the Board) violated his constitutional rights to equal

protection and due process by arbitrarily denying his parole applications and treating

him differently than inmates who were younger than 18 years old when they

committed their crimes. A magistrate judge recommended that the district court

dismiss Vue’s complaint for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B)

(directing court to “dismiss the case at any time” if it determines that action “fails to

state a claim on which relief may be granted”); id. § 1915A(b) (directing court to

screen complaints filed by prisoners who “seek[] redress from a governmental entity

or officer or employee of a governmental entity” and to dismiss if complaint “fails to

ordered submitted without oral argument. This order and judgment isn’t binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. But it may be cited for its persuasive value. See Fed. R. App. P. 32.1; 10th
Cir. R. 32.1.
       1
         We liberally construe Vue’s pleadings. See Gallagher v. Shelton, 587 F.3d
1063, 1067 (10th Cir. 2009). But we won’t act as his advocate. See id.
                                            2
state a claim upon which relief may be granted”). In so doing, the magistrate judge

explained that Vue failed to state a claim under the Due Process Clause because Vue

has no constitutionally protected liberty interest in being released on parole. The

magistrate judge further concluded that Vue failed to state a claim under the Equal

Protection Clause because he didn’t allege that he was treated differently than any

similarly situated individual.

      Vue filed an objection to the magistrate judge’s report and recommendation.

Specifically, Vue challenged the magistrate judge’s conclusions and also asserted, for

the first time, that the Board discriminated against him because he “is nonwhite and

not a U.S. citizen.” R. 128. The district court rejected Vue’s objections to the

magistrate judge’s conclusions. And to the extent Vue attempted to raise new

arguments, the district court concluded that those arguments were waived and, in any

event, didn’t “raise [Vue’s] claims to the plausible level.” Id. at 145. Thus, the

district court adopted the report and recommendation and dismissed Vue’s complaint

for failure to state a claim. See §§ 1915(e)(2)(B), 1915A(b). Vue appeals.

      We “review de novo an order dismissing a prisoner’s case for failure to state a

claim.” McBride v. Deer, 240 F.3d 1287, 1289 (10th Cir. 2001); see also Kay v.

Bemis, 500 F.3d 1214, 1217 (10th Cir. 2007) (noting that de novo standard of review

applies to dismissals under § 1915(e)(2)(B)). In so doing, we accept the allegations in

the complaint as true. McBride, 240 F.3d at 1289; see also Kay, 500 F.3d at 1217

(stating that we apply standards from Federal Rule of Civil Procedure 12(b)(6) and

determine whether allegations “plausibly support a legal claim for relief”).

                                            3
       Vue contends that the district court erred in dismissing his action because his

§ 1983 complaint states claims for relief under the Fourteenth Amendment’s Due

Process Clause and Equal Protection Clause. See U.S. Const. amend. XIV, § 1.

       The Due Process Clause provides that no person shall be deprived “of life,

liberty, or property, without due process of law.” Id. So to prevail on a due-process

claim, an individual “must establish that one of these interests is at stake.” Wilkinson

v. Austin, 545 U.S. 209, 221 (2005). Here, Vue purports to challenge the loss of his

liberty—or at least the loss of an opportunity for liberty—based on the Board’s

alleged failure to meaningfully consider his parole application.

       “A liberty interest may arise from the Constitution itself, by reason of

guarantees implicit in the word ‘liberty,’ or it may arise from an expectation or

interest created by state laws or policies.” Id. (citation omitted). Yet “[t]here is no

constitutional or inherent right of a convicted person to be conditionally released

before the expiration of a valid sentence.” Greenholtz v. Inmates of Neb. Penal &

Corr. Complex, 442 U.S. 1, 7 (1979). Thus, because Vue doesn’t have a liberty

interest in receiving meaningful consideration for parole under Oklahoma law, he

fails to state a due-process claim. See Shabazz v. Keating, 977 P.2d 1089, 1093

(Okla. 1999) (“[T]here is no protect[a]ble liberty interest in an Oklahoma parole.”);

Shirley v. Chestnut, 603 F.2d 805, 807 (10th Cir. 1979) (explaining that parole in

Oklahoma is discretionary).

       In support of his equal-protection claim, Vue appears to assert that (1) because

minors can’t receive life sentences without the possibility of parole, Vue’s life

                                            4
sentence, in combination with his parole denials, violates the Equal Protection

Clause; and (2) the Board treated him differently from other inmates because he is “a

nonwhite and not a U.S. citizen.” R. 128.

      The Equal Protection Clause generally guarantees “that all persons similarly

situated should be treated alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S.

432, 439 (1985). And Vue argues that by denying him parole or certain parole

processes, the Board treated him differently than it treated certain other individuals:

specifically, those who were under 18 at the time of their crimes and who are

therefore constitutionally entitled to an opportunity for parole. See Miller v.

Alabama, 567 U.S. 460, 479 (2012) (holding “that the Eighth Amendment forbids a

sentencing scheme that mandates life in prison without the possibility of parole for

juvenile offenders”); Graham v. Florida, 560 U.S. 48, 74–75 (2010) (holding that

defendants who were below age of 18 “when the offense was committed may not be

sentenced to life without parole for a nonhomicide crime”).

      But because Vue was at least 18 years old at the time he committed his crime,

this argument is self-defeating. The Supreme Court has held that the Constitution

prohibits a state from denying parole eligibility to minors. See Miller, 567 U.S. at

479; Graham, 560 U.S. at 74–75. This constitutional protection has never been

extended to adults. As a result, a state can rationally draw distinctions between how

they consider parole applications from (1) individuals who were adults when they

committed their crimes and (2) individuals who were minors when they committed

their crimes. Thus, Vue’s first argument fails. See Brown v. Montoya, 662 F.3d 1152,

                                            5
1172–73 (10th Cir. 2011) (explaining that “to assert a viable equal[-]protection

claim, plaintiffs must first make a threshold showing that they were treated

differently from others who were similarly situated to them” (quoting Barney v.

Pulsipher, 143 F.3d 1299, 1312 (10th Cir. 1998))).

      Vue’s second argument falls short for a different reason. His complaint doesn’t

allege that the Board treated him differently because he “is nonwhite and not a U.S.

citizen.” R. 128. Rather, as the district court pointed out, Vue raised this argument

for the first time in his objections to the magistrate judge’s report and

recommendation. Thus, we find this argument waived and decline to consider it. See

Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996) (“Issues raised for the first

time in objections to the magistrate judge’s recommendation are deemed waived.”).

      For the foregoing reasons, we affirm the district court’s order. As such, Vue

incurs a strike under § 1915(g). See § 1915(g) (explaining that dismissal of prisoner

complaint for failure to state a claim counts as strike against prisoner and that after

three such strikes, prisoner can’t bring any further actions in forma pauperis);

Burghart v. Corr. Corp. of Am., 350 F. App’x 278, 279 (10th Cir. 2009)

(unpublished) (holding that prior dismissed actions count as strikes even if not filed




                                            6
in forma pauperis). As a final matter, we deny as moot Vue’s motion to take judicial

notice of certain facts and his motion to consolidate appeals.


                                            Entered for the Court


                                            Nancy L. Moritz
                                            Circuit Judge




                                           7